—Appeal by defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered August 1, 1984, convicting him of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claims for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). The fact that the court failed to enumerate specifi*980cally and obtain waivers of all the rights that the defendant is entitled to at a trial and which he waives by pleading guilty does not render the plea invalid (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067). In any event, we find that the allocution established the requisite elements of attempted criminal sale of a controlled substance in the fifth degree and that the defendant knowingly and intelligently pleaded guilty thereto (see, People v Harris, supra).
In conclusion, we note that the sentence imposed, which was bargained for by the defendant, was appropriate under the circumstances of this case. Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.